OPINION — AG — **** COUNTY HOUSING AUTHORITY PROJECTS — MUST BE APPROVED BY VOTERS OF COUNTY **** PURSUANT TO 63 O.S. 1967 Supp., 1055 [63-1055], APPROVAL OF A HOUSING PROJECT TO BE OPERATED BY THE COUNTY HOUSING AUTHORITY SHALL BE VOTED UPON BY THE QUALIFIED VOTERS RESIDING WITHIN THE COUNTY OUTSIDE OF CITIES OR TOWNS AND EXISTING HOUSING AUTHORITIES UNLESS SUCH CITIES OR TOWNS AND EXISTING AUTHORITIES WITHIN SUCH COUNTY HAVE CONSENTED TO THE OPERATION OF THE COUNTY AUTHORITY WITHIN THEIR BOUNDARIES. CITE: 63 O.S. 1970 Supp., 1054 [63-1054](F) (GARY M. BUSH AND MIKE D. MARTIN)